Title: From George Washington to Benjamin Dulany, 12 September 1799
From: Washington, George
To: Dulany, Benjamin



Sir,
Mount Vernon ⟨12th Septr 17⟩99

If Mrs French or yourself, have come to any determination respecting the proposal I made in a letter addressed to you on the 15th of July last, it would be obliging to inform ⟨me of⟩ the result; as the season is fully ⟨arri⟩ved when my arrangements for the ensuing year must be ⟨made.⟩
Knowing that Mrs ⟨French⟩ had rented her Farm, I did ⟨not illegible⟩ expect that it would have suited her to take the Negros, at any rate; unless believing, as no doubt the ⟨case⟩ would be, that obtaining them in the aggregate, on the terms they were offered, she might derive ⟨a considera⟩ble profit by again hiring them ⟨out⟩ individually; whilst a number of promising boys & girls would soon ⟨be⟩ in a situation to increase her income. I thought it respectful,

& proper however, to couple her name with yours, when the proposal (alluded to before) was made.
I certainly conceived, that as they would, ultimately, descend to you, or yours, that it would be your interest to take them on the terms they were offered; as well, knowing that you had very valuable lands to settle them on, in ⟨the⟩ vicinity of the Federal City (on both Sides the River) where every thing raised would in a little time commd a ready market, as for the reason just given—namely—individual hiring; which it would always be in your power to do, as likely Negros of the description I gave you, are always in request—But the object of this letter being to learn your decision, I shall only add that I am Sir—Your Obedient, & Very Hble Servant

Go: Washington

